Citation Nr: 0310809	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for anxiety 
reaction, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty for more than twenty years 
and retired in April 1971.  

This appeal arises, in part, from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
veteran's claim for a compensable rating for his service-
connected bilateral hearing loss.  In a subsequent rating 
decision entered in February 2002, the RO granted a 10 
percent rating for his hearing loss.  As correctly noted by 
the veteran's representative in recently submitted written 
argument, applicable law mandates that when a veteran seeks 
an increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal with respect to the matter of the 
appropriate rating for his bilateral hearing loss.  
Accordingly, this claim remains in appellate status.  

The Board also concurs with the RO that the veteran's 
statement received in July 2002 is a reopened claim for a 
rating in excess of 30 percent for his service-connected 
anxiety reaction.  An RO decision and a Supplemental 
Statement of the Case was issued on February 2002 addressing 
this claim.  Thereafter, the veteran's representative 
submitted written argument to the Board on February 12, 2003 
(Informal Hearing Presentation), addressing this matter, 
after the veteran was notified that the record had been 
transferred to the Board.  Accordingly, the latter can be 
construed as a timely Substantive Appeal in lieu of a VA Form 
9, and the issue of entitlement to a rating in excess of 30 
percent for an anxiety reaction is properly before the Board 
for its appellate review.  38 C.F.R. §§ 20. 202, 20.300, 20. 
301(a), 20.302(b) (2002).  

The Board notes that, if the veteran's July 2001 statement is 
construed as a timely Notice of Disagreement (NOD) with the 
RO's October 2000 decision denying his claim for a rating in 
excess of 30 percent for his service-connected anxiety 
reaction (38 C.F.R. §§ 20.201, 20.302(a) (2002)), the matter 
would not properly be in appellate status because, while the 
RO issued a Supplemental Statement of the Case addressing 
this matter, there is no indication of any subsequent 
correspondence that can be construed as a timely Substantive 
Appeal (38 C.F.R. § 20.302(b) (2002).  The veteran or his 
representative may present argument as to whether a timely 
Substantive Appeal was received with regard to the earlier 
October 2000 RO decision denying this claim at the Board 
hearing to be scheduled.  See 38 U.S.C.A. §§ 7105(d)(3); 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.302(b), 20.303, 
20.305(a), 20.305(b) (2002); Marsh v. West, 11 Vet. App. 468 
(1998).   

The veteran also raised a claim for service connection for 
tinnitus during this appeal.  In an August 2002 decision, the 
RO granted service connection for tinnitus and assigned a 10 
percent rating, the maximum evaluation allowed under the 
applicable rating criteria.  See 38 C.F.R. § 4.87, Diagnostic 
code 6260 (2002).  Whereas the veteran has not appealed from 
the disability evaluation, there is no matter regarding 
tinnitus currently before the Board.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


REMAND

The veteran submitted his substantive appeal in July 2001.  
On his VA Form 9 he checked that he wanted a BVA (Board of 
Veterans' Appeals) hearing at the local VA Office before a 
member of the Board to be held at the RO (i.e., an in-person 
Travel Board hearing).  A review of the claims folder did not 
reveal that a hearing had been held or that one had been 
scheduled.  Therefore, the case must be returned to the RO 
for the RO to schedule the veteran for an in-person Travel 
Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2002).

In view of the foregoing, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures. 
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




